         Case 2:20-cv-02131-LMA Document 32 Filed 05/28/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 MICHAEL VERNELL YOUNG                                                        CIVIL ACTION

 VERSUS                                                                           NO. 20-2131

 BEVERLY KELLY, ET AL.                                                      SECTION: “I”(1)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that the defendants’ motion to dismiss, Rec. Doc. 22, is GRANTED

and that plaintiff’s claims are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 28th day of May, 2021.




                                            __________________________________________
                                            LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE
